BaldwiN, Judge,
dissenting.
While I am in complete agreement with parts I and II of the majority opinion, I am convinced that paragraph 61 of the 1930 Act provides for the imported shampoo more specifically than does paragraph 13 of the 1930 Act. Paragraph 13 is merely a basket provision for non-alcoholic cleaning or polishing compositions not specially provided for elsewhere. Paragraph 61, on the other hand, covers all “preparations used as applications to the hair, mouth, teeth or skin.” In my view that provision is more specific than a provision covering compositions for cleaning or polishing anything. See American Shipping Co. v. United States, 19 CCPA 304, T.D. 45470 (1932). My view is reinforced by the inclusion of “dentifrices” and “tooth soaps” in the exemplars listed under paragraph 61. Indeed, the legislative history of the predecessors of paragraph 61 which was specifically relied on by the court in American Shipping indicates that “hair washes” were intended to be covered by those predecessors. See 19 CCPA at 306-07. The pertinent language in paragraph 61 is identical to the language of its immediate predecessor, paragraph 62 of the Tariff Act of 1922, which was the provision under consideration in American Shipping.
Accordingly, I would hold that the imported shampoo would be properly classified under paragraph 61 of the Tariff Act of 1930.